DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 12, line 5: “the first insulating” should be corrected to - -a first insulating- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 9-10, 12-13, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 2018/0219330).
Regarding claim 1: Morgan teaches a terminal assembly 102, comprising: a first terminal component (at 144 on left; Fig. 3) comprising a plurality of first signal terminals 124 and a first insulating body 144, the first signal terminals 124 being embedded in the first insulating body 144 (see Fig. 3); a second terminal component (at 144 on right; Fig. 3) comprising a plurality of second signal terminals 124 and a second insulating body 144 (Fig. 3), the second signal terminals being embedded in the second insulating body (see Fig. 3), the second terminal component being disposed opposite to the first terminal component (see Fig. 3); at least one metal shielding plate 224, 328 connecting with the first terminal component and the second terminal component (see Fig. 6), the metal shielding plate 224, 328 being disposed between the two adjacent first signal terminals and between the two adjacent second signal terminals (see Figs. 6 and 8); and a metal housing (at 180, 182; Fig. 4-5) covering the first terminal component, the second terminal component and at least one of the metal shielding plates (Fig. 6), at least one of the metal shielding plates 224, 328 being connected to the metal housing (see Fig. 6).  
Regarding claim 2: Morgan teaches all the limitations of claim 1 and further teaches wherein the first insulating body 144 comprises at least one first through groove (see Fig. 2); the second insulating body 144 comprises at least one second through groove (see Fig. 2); wherein each of the metal shielding plates 224, 328 is disposed in the corresponding first through groove and the second through groove; each of the metal shielding plates is connected to the metal housing (see Figs. 2-3).  
Regarding claim 5: Morgan teaches all the limitations of claim 1 and further teaches wherein the metal housing (at 180, 182; Fig. 4-5) comprises: a first housing (at 222; Fig. 5) disposed on the first terminal component (Fig. 6); on the periphery of the first housing is provided with a plurality of first flanges 228a, each of which comprises a buckle opening (see Fig. 4); and a second housing (at 328; Fig. 5) disposed on the second terminal component; on the periphery of the second housing is provided with a plurality of second flanges (right of 306; Fig. 5), each of which comprises a buckle (see Fig. 5) corresponding to the buckle opening of each of the first flanges; each of the second flanges covers the corresponding first flange; each of the buckles correspondingly buckles into each of the buckle openings (see Fig. 6).  
Regarding claim 7: Morgan teaches all the limitations of claim 5 and further teaches wherein one end of the buckle close to the inner side of the second housing comprises an abutting surface (e.g. outer perimeter of the buckle; see Fig. 4) abutting against a sidewall of the buckle opening close to the second housing (see Fig. 6).  
Regarding claim 9: Morgan teaches all the limitations of claim 5 and further teaches wherein a plurality of elastic pieces (at 228a; Fig. 4) is disposed on at least one of the plurality of first flanges (Fig. 4); the plurality of elastic pieces are in contact with an inner surface of the corresponding second flange (see Fig. 6).  
Regarding claim 10: Morgan teaches all the limitations of claim 1 and further teaches wherein a plurality of second positioning columns (at 160; Fig. 4) are respectively disposed on a surface of the first insulating body away from the second insulating body and on one side of the second insulating body away from the first insulating body (see Fig. 3); a plurality of second positioning holes 204, 304 are disposed on the first housing and the second housing (Figs. 4-5); each of the second positioning columns is inserted into the corresponding second positioning hole; the second positioning column is a hot melt column (see Fig. 3).  
Regarding claim 12: Morgan teaches a connector (Fig. 1), comprising: an insulative housing 120; and at least two terminal assemblies 122 (Fig. 1), comprising: a first terminal component (at 144 right; Fig. 3) comprising a plurality of first signal terminals 124, the first signal terminals being embedded in a first insulating body (Fig. 3); a second terminal component (at 144 left; Fig. 3) comprising a plurality of second signal terminals 124 and a second insulating body (see Fig. 3), the second signal terminals being embedded in the second insulating body (Fig 3), the second terminal component being disposed opposite to the first terminal component (Fig. 3); at least one metal shielding plate (at 224, 328; Fig. 4-5) connecting with the first terminal component and the second terminal component (Fig. 3), the metal shielding plate being disposed between the two adjacent first signal terminals and between the two adjacent second signal terminals (Fig. 3); and a metal housing (at 228, 328; Figs. 4-5) covering the first terminal component, the second terminal component and at least one of the metal shielding plates (see Figs. 8-9), at least one of the metal shielding plates being connected to the metal housing (Fig. 6); wherein the terminal assemblies are arranged on inner left and right sides of the insulative housing (see Figs. 2-3).  
Regarding claim 13: Rejected for substantially the same reasons as claim 2.
Regarding claim 16: Rejected for substantially the same reasons as claim 5.
Regarding claim 18: Rejected for substantially the same reasons as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2018/0219330), in view of Chang (US 2021/0399500).
Regarding claim 4: Morgan teaches all the limitations of claim 1 and further teaches wherein an inner surface of the metal housing (at 180, 182; Fig. 4-5) comprises a plurality of bumps 226, 326 to be fixed onto an inner surface (e.g. grooves at 226, 326; Figs. 4-5) of the metal shielding plate (see Figs. 4-5).  
	Morgan does not explicitly teach soldering components together.
	Chang teaches soldering components together (Para. 0044).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with soldering components together as taught by Chang into the terminal assembly of Morgan in order to achieve the advantage of firmly holding various components together. 
Regarding claim 15: Rejected for substantially the same reasons as claim 4.





Allowable Subject Matter
Claims 3, 6, 8, 11, 14, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on connectors having signal terminals and shielding over a surface of an insulative housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833